DETAILED ACTION
The instant application having Application No. 16/895478 filed on 06/08/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument 
On Applicant’s remark, Applicant argues that Edara in view of Seo fail to disclose the limitations in claim 1. In response, Examiner respectfully disagree in view of the scope of the limitations in claim 1.

As in claim 1, the scope of the limitation “a receiver that receives retransmission command information, which indicates a retransmission command for the UL transmission; and a processor that controls a resource used for retransmission of the UL transmission by units of symbols based on the retransmission command information” merely require that “a device (i.e. UE) preform a retransmission based on a NACK which is received from another device (i.e. eNB). The retransmission is in a form of symbols (i.e. a plurality of data units/a group of resource blocks)”.

As stated in Edara “(par. 0033), a UE transmits an uplink data transport block in slot 552 to a eNB, and the UE received a NACK from eNB for a retransmission of the uplink data transport. Then, the UE retransmit the uplink data in a transport block a subsequent slot in channel 510”. Edara further discloses that the “(par. 0019), A transport block is a group of resource blocks”. As such, Edara clearly discloses, in view of the scope of the limitation, “a receiver that receives retransmission command information, which indicates a retransmission command for the UL transmission; and a processor that controls a resource used for retransmission of the UL transmission by units of symbols based on the retransmission command information”.

Furthermore, the limitation “a transmitter that performs uplink (UL) transmission without a UL grant using a resource configured by higher layer signaling;” merely require that “A UE preforms an UL transmission using a resource which is configured by a higher layer signaling without a UL grant”. And, without defining the type/term of “higher layer signaling” in the claim, the term “higher layer signaling” can include a RRC signal.

As stated in Seo “(par. 0192), A PUSCH not based on the dynamic scheduling may be transmitted in a case where a PUSCH resource is allocated and transmitted semi-statically without a UL grant similarly to SPS, a case where a periodic PUSCH is transmitted by designating a PUSCH resource with RRC (RRC signal = higher layer signaling), a case where a PUSCH is retransmitted based on a PHICH response (NACK) without a UL grant, etc. Hereinafter, such a PUSCH is called a PUSCH without a UL grant.” As such, Seo clearly discloses, in view of the scope of the limitation, the limitation, “a transmitter that performs uplink (UL) transmission without a UL grant using a resource configured by higher layer signaling;”. 

Thus, Edara in view of Seo disclose, in view of the scope of the limitations of claim1, “[a] terminal comprising: a transmitter that performs uplink (UL) transmission without a UL grant using a resource configured by higher layer signaling; a receiver that receives retransmission command information, which indicates a retransmission command for the UL transmission; and a processor that controls a resource used for retransmission of the UL transmission by units of symbols based on the retransmission command information”.

Claim Objection
Claim 7 is objected to because of the following informality: 
Regarding claim 7 (lines 12-13), the limitation “….controlling the resource used for the retransmission of the UL transmission” should be replaced with “….controlling a resource used for the transmission of the UL transmission”. (See clams 1 and 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Edara et al. (US 2015/0009874 A1) in view of Seo et al. (US 2015/0029964 A1).

As per claim 1, Edara discloses “A terminal comprising: a receiver that receives retransmission command information, which indicates a retransmission command for the UL transmission;” [(par. 0033), The PHICH 506 provides feedback from the eNodeB back to the UE on the HARQ process for the uplink. In particular, the PHICH 506 carries ACK/NACK messages for uplink data transport blocks.] “and a processor that controls a resource used for retransmission of the UL transmission by units of symbols based on the retransmission command information” [(par. 0033), The PHICH 506 provides feedback from the eNodeB back to the UE on the HARQ process for the uplink. In particular, the PHICH 506 carries ACK/NACK messages for uplink data transport blocks. In this example, the uplink data transport block 514 receives an ACK from the eNodeB, while the uplink data transport block 552 receives a NACK. Upon receiving the NACK signal, retransmit is scheduled on the PDCCH 508 and the data transport block 552 is retransmitted via the UL-SCH 510.]

Edara does not explicitly discloses “a transmitter that performs uplink (UL) transmission without a UL grant using a resource configured by higher layer signaling;”

However, Seo discloses “a transmitter that performs uplink (UL) transmission without a UL grant using a resource configured by higher layer signaling;” as [(par. 0192), A PUSCH not based on the dynamic scheduling may be transmitted in a case where a PUSCH resource is allocated and transmitted semi-statically without a UL grant similarly to SPS, a case where a periodic PUSCH is transmitted by designating a PUSCH resource with RRC, a case where a PUSCH is retransmitted based on a PHICH response (NACK) without a UL grant, etc. Hereinafter, such a PUSCH is called a PUSCH without a UL grant.]

Edara et al. (US 2015/0009874 A1) and Seo et al. (US 2015/0029964 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Edara’s teaching. The motivation for making the above modification would be to allow uplink resources to be scheduled without using an uplink grant. (Seo, par. 0192)

As per claim 2, Edara in view of Seo discloses “The terminal according to claim 1,” as [see rejection of claim 1.] 
Edara discloses “wherein the receiver receives the retransmission command information transmitted in a downlink (DL) control channel during a DL period configured by higher layer signaling” [(par. 0033), The PHICH 506 provides feedback from the eNodeB back to the UE on the HARQ process for the uplink. In particular, the PHICH 506 carries ACK/NACK messages for uplink data transport blocks. (Notice: it is well known in the art that PHICH can be configured by higher layer signaling. (See Papasakellariou et al. (US 2013/0195041 A1), “(par. 0180), PHICH resources for HARQ-ACK signal transmissions to MTC UEs with PUSCH transmissions through group scheduling are configured by higher layer signaling.))]

As per claim 3, Edara in view of Seo discloses “The terminal according to claim 1,” as [see rejection of claim 1.] 
Edara discloses “wherein the retransmission command information is not transmitted when retransmission of the UL transmission is unnecessary” [(par. 0033), In this example, the uplink data transport block 514 receives an ACK from the eNodeB, while the uplink data transport block 552 receives a NACK. Upon receiving the NACK signal, retransmit is scheduled on the PDCCH 508 and the data transport block 552 is retransmitted via the UL-SCH 510.]

As per claim 4, Edara in view of Seo discloses “The terminal according to claim 2,” as [see rejection of claim 2.] 
Edara discloses “wherein the retransmission command information is not transmitted when retransmission of the UL transmission is unnecessary” [(par. 0033), In this example, the uplink data transport block 514 receives an ACK from the eNodeB, while the uplink data transport block 552 receives a NACK. Upon receiving the NACK signal, retransmit is scheduled on the PDCCH 508 and the data transport block 552 is retransmitted via the UL-SCH 510.]

As per claims 5 and 6, as [see rejection of claim 1.]
As per claim 7, as [see rejection of claim 1.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463